ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Receipt of arguments/remarks filed 16 June 2022 is acknowledged.  Claims 1-24 are pending.

Status of Objections and/or Rejections
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Drawings
	It is noted that the drawings are meant to be filed as black and white with filing of the drawings on 06/16/2022 which are the same as the drawings filed 12/23/2021 with the exception that the drawings are now black and white.  The drawings filed on 06/16/2022 (e.g. same drawings as 12/23/2021 but is filed as black and white) are accepted by the Examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 16 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,792,246 and application 17/560392 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Audrey Gallagher on 28 June 2022.
The application has been amended as follows:
Claim Amendments
1. (Currently Amended)  A composition comprising:
(i) dexmedetomidine or a pharmaceutically acceptable salt thereof;
(ii) a first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons in an amount of about 3% to about [[8%]]15% w/w of the total composition weight;
(iii) a second water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons in an amount of about 3% to about 8% w/w of the total composition weight;
(iv) a third water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 370,000 daltons in an amount of about [[20%]]10% to about [[40%]]50% w/w of the total composition weight; and
(v) a water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons in an amount of about [[50%]]40% to about [[60%]]70% w/w of the total composition weight.

4. (Currently Amended)  A composition comprising:
(a) dexmedetomidine hydrochloride; and further comprising
(b) a film substrate comprising:
(i) hydroxypropyl cellulose having a molecular weight of about 40,000 daltons in an amount of about 3% to about [[8%]]15% w/w of the total composition weight;
(ii) hydroxypropyl cellulose having a molecular weight of about 140,000 daltons in an amount of about 3% to about 8% w/w of the total composition weight;
(iii) hydroxypropyl cellulose having a molecular weight of about 370,000 daltons in an amount of about [[20%]]10% to about [[40%]]50% w/w of the total composition weight; and
(iv) polyethylene oxide having a molecular weight of about 600,000 daltons in an amount of about [[50%]]40% to about [[60%]]70% w/w of the total composition weight.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art teaches or suggests a composition comprising dexmedetomidine hydrochloride and hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons in an amount of about 3% to about 15% w/w of the composition, hydroxypropyl cellulose having a molecular weight of about 140,000 daltons in an amount of about 3% to about 8% w/w of the composition, hydroxypropyl cellulose having a molecular weight of about 370,000 daltons in an amount of about 10% to about 50% w/w of the composition, and polyethylene oxide having a molecular weight of about 600,000 daltons in an amount of about 40% to about 70% w/w of the composition.  Thus, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-24 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634